Citation Nr: 0507380	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for 
defective hearing.

3.  Entitlement to a compensable rating for otitis media with 
tympanic perforation, non-suppurative, left ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Service connection for hemorrhoids was denied by a 
November 1951 RO rating decision.  The veteran was notified 
of the decision that same month, and an appeal of the 
decision was not initiated.  That was the last final rating 
decision denying the claim for service connection for 
hemorrhoids on any basis.

2.  No evidence has been added to the record since the 
November 1951 rating decision regarding the veteran's claim 
for service connection for hemorrhoids.

3.  The competent and probative medical evidence of record 
demonstrates that an October 2003 VA audiological examination 
report showed pure tone thresholds in four frequencies from 
1000 to 4000 Hertz that averaged 53.75 decibels in the 
veteran's service-connected right ear, with a speech 
recognition of 80 percent, corresponding to Level IV hearing.  
Pure tone thresholds averaged 66.25 decibels in the veteran's 
service-connected left ear, with speech recognition of 92 
percent, corresponding to Level II hearing.

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's otitis media with tympanic 
perforation, non-suppurative, left ear, is characterized by 
no evidence of drainage for years, no perforation, and no 
fluid.




CONCLUSIONS OF LAW

1.  No additional evidence has been submitted since the 
November 1951 rating decision denying the veteran's claim for 
service connection for hemorrhoids; thus, the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2004).

2.  The schedular criteria for a compensable rating for 
defective hearing have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 
6100 (2004).

3.  The schedular criteria for a compensable rating for 
otitis media, with tympanic perforation, non-suppurative, 
left ear are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6200 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When examined for entry into service in July 1942, the 
veteran's ears, blood vessels, abdomen, and pelvis were 
normal.  Service records show treatment for otitis media in 
November and December 1945.  In February 1946, the veteran 
was examined for separation, and external hemorrhoids were 
noted as a defect.

In October 1951, the veteran underwent VA examination in 
connection with his original claim for benefits.  The 
examiner indicated that rectal examination revealed a small 
hemorrhoid at "10:00 o'clock," which was asymptomatic.  The 
diagnosis was hemorrhoid, external, asymptomatic, operable.

In a November 1951 rating decision, the RO denied service 
connection for hemorrhoids because no treatment was shown 
during military service.  Service connection was granted for 
otitis media, chronic, suppurative, left ear, hearing normal, 
bilateral.  His otitis media was given a 10 percent 
disability rating.

In a July 1956 rating decision, the RO reduced the veteran's 
disability rating to 0 percent for his otitis media.

A February 2003 VA outpatient record shows the veteran was 
treated for his hearing loss.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
50
55
65
LEFT
45
50
55
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 in the left ear.

An April 2003 VA outpatient record shows the veteran 
presented with a history of left ear tympanic membrane.  
Examination showed the right ear had a clear tympanic 
membrane, with no middle ear effusion and no perforation.  
The left ear had a thickened anterior tympanic membrane with 
monomeric tympanic membrane in the posterior superior 
quadrant, with retraction and incudostapediopexy.  All 
margins of the retraction were easily seen, and there was no 
debris and no effusion.

In May 2003, the veteran again underwent VA audio 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
50
60
65
LEFT
N/A
50
60
70
75




Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.

In October 2003, the veteran once again underwent VA ear 
disease examination.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
55
60
65
LEFT
N/A
55
60
70
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 92 in the left ear.

The veteran indicated that his left eardrum was perforated in 
1944, while he was on active duty.  He said he had 
experienced no drainage in the left ear for many years.  
Examination showed the right tympanic membrane was normal in 
appearance.  The left tympanic membrane appeared 
tympanosclerotic.  There was a monomeric membrane 
posteriorly, involving approximately 30 percent of the left 
tympanic membrane.  However, there was minimal, if any, 
retraction present.  There was no evidence of perforation 
involving either tympanic membrane.  There was no evidence of 
fluid present in the middle ear on the left side.  An 
audiogram revealed a right mild to severe sensorineural 
hearing loss, and a left moderate to severe sensorineural 
hearing loss.  These and left chronic non-suppurative otitis 
media were the diagnoses.  The examiner noted that the 
veteran had no evidence of perforation involving the left 
tympanic membrane at that time.  Although the left tympanic 
membrane was tympanosclerotic and slightly retracted in one 
area, the process was reported to certainly be inactive at 
the present time.  The examiner stated that the veteran's 
current left chronic non-suppurative otitis media should be 
considered nondisabling.



II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April and October 2003 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2003 statement of the case (SOC) and March 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
a reopened claim and entitlement to increased ratings.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the August 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  New and Material Evidence - Hemorrhoids

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's claimed hemorrhoid disorder is not one 
of those disabilities.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which raises 
a reasonable possibility of substantiating the claim; and 
which, by itself or in consideration with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In evaluating the veteran's claim, the Board finds that the 
veteran has not submitted any new evidence with respect to 
his claim for service connection for hemorrhoids.  Therefore, 
the only evidence of record in regard to the veteran's 
hemorrhoids was already associated with the claims file and 
evaluated in the November 1951 rating decision.

Therefore, the Board finds that new and material evidence has 
not been submitted to reopen the claim for service connection 
for hemorrhoids and the claim cannot be reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


C.  Increased Rating - Defective Hearing

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The 
Rating Schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, DC 6100.  In situations where service 
connection has been granted for defective hearing involving 
one ear, and the veteran does not have total deafness in both 
ears, a maximum 10 percent evaluation is assignable where 
hearing in the service-connected ear is at level X or XI.  
See 38 C.F.R. §§ 4.85- 4.87, DC 6100.

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment", they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record herein indicates that the veteran's 
bilateral hearing loss pattern does not fit the requirements 
of an unusual pattern of hearing impairment.

The results of the October 2003 VA audiological examination, 
which shows the most hearing loss of the veteran, indicate 
that there was an average pure tone threshold in the 
veteran's right ear of 53.75 decibels with speech recognition 
of 80 percent, and an average of 66.25 decibels with speech 
recognition of 92 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level IV and his left ear is at Level II, which actually 
corresponds to a noncompensable rating.  However, since the 
veteran was earlier evaluated as 10 percent disabled by his 
hearing loss, the Board will not reduce that determination.

Thus, the veteran is entitled to a 10 percent evaluation, and 
no more.  In order to be assigned a 20 percent disability 
rating, he would have to have Level V hearing in at least one 
ear, Level III hearing in one ear and Level VII hearing in 
the other ear, or Level IV in one ear and Level VI in the 
other.  None of the examination findings on VA examination 
reflect that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
his hearing has worsened, but it is impairment of earning 
capacity that is paramount.  Here, the objective evidence is 
at the crux of the matter, and it provides no appropriate 
basis for granting a higher rating for the level of bilateral 
hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this matter, and does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the matter of an increased rating for the service-
connected defective hearing.  The preponderance of the 
evidence is clearly against the claim.

D.  Increased Rating - Otitis Media

As noted above, disability ratings are based upon schedular 
requirements that reflect the average impairment of earning 
capacity occasioned by the state of a disorder.  38 U.S.C.A. 
§ 1155.

The veteran's otitis media, with tympanic perforation non-
suppurative, left ear, is currently rated noncompensable 
under the criteria of 38 C.F.R. § 4.87, DC 6200 (2004).  
Under that disability rating, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
warrants a 10 percent disability rating during suppuration, 
or with aural polyps.  Id.

The medical evidence demonstrates that, in October 2003, the 
veteran underwent VA ear disease examination.  While the 
examiner found the left tympanic membrane to be 
tympanosclerotic, he also specifically indicated that the 
left otitis media was non-suppurative.  In addition, the 
veteran stated that his ear had no drainage for many years.  
Furthermore, the examiner specifically indicated that the 
veteran's left chronic otitis media should be considered to 
be nondisabling.

In evaluating the veteran's claim under the criteria of DC 
6200, the Board finds that his disability does not meet the 
criteria for a compensable rating, because his left ear 
otitis media is non-suppurative.  Furthermore, no aural 
polyps were noted or diagnosed on objective examination.

The Board recognizes that the veteran believes that his left 
ear otitis media warrants a compensable disability rating.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's otitis media with tympanic perforation, non-
suppurative, left ear, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for hemorrhoids is denied.

Entitlement to a rating in excess of 10 percent for defective 
hearing is denied.

Entitlement to a compensable rating for otitis media with 
tympanic perforation, non-suppurative, left ear, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


